DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the electrical parameters are a complex impedance” in lines 1-2. It is unclear whether the electrical parameters are referring to the complex impedance as a whole (resistance and reactance), or the complex impedance and some other metric. 
Claim 24 recites the limitation “lesion size index” in line 1. It is unclear whether this is referring to the lesion size index recited in claim 22 or a different lesion size index. 
Claim 25 recites the limitation “electrical coupling index” in line 1. It is unclear whether this is referring to the electrical coupling index recited in claim 22 or a different electrical coupling index. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 17-23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al., (US 20130226169; hereinafter Miller).
Regarding claim 1, Miller (Figures 1-3) discloses a system, comprising: an electronic control unit (ECU 32) configured to: measure an impedance at an interface between an electrode (12) of a catheter and tissue (16) of a patient ([0051]-[0053]); measure contact force between the electrode (12) and the tissue ([0148]-[0149]); calculate a ratio (index) of the impedance measurement and the contact force measurement ([0010], [0159]-[0164], [0208]); and characterize the tissue (16) for a clinician by presenting the calculated ratio, or by calculating a metric utilizing the calculated ratio and presenting the metric to the clinician ([0064]-[0065], [0159]). 
Regarding claim 3, Miller discloses the system of claim 1, wherein the calculated ratio (index) utilizes the measure of impedance as the numerator, and the measure of contact force as the denominator ([0010], [0159]-[0164], [0208]: since an index may be formed only using the measure of impedance and the measure of contact force, as taught in [0208], the index may utilize the measure of impedance as the numerator, and the measure of contact force as the denominator).
Regarding claim 4, Miller discloses the system of claim 1, wherein the measure of impedance comprises a complex impedance and the ratio of the measure of impedance to the measure of contact force comprises a fraction in which a second metric calculated from at least a resistance and a reactance of the complex impedance or a magnitude and a phase angle of the complex impedance is one of the numerator or denominator and the measure of contact force is the other of the numerator or denominator ([0010], [0159]-[0164], [0208]: since an index may be formed only using the measure of complex impedance and the measure of contact force, as taught in [0208], the index may utilize a second metric calculated from at least a resistance and a reactance of the complex impedance or a magnitude and a phase angle of the complex impedance is one of the numerator or denominator and the measure of contact force is the other of the numerator or denominator).
Regarding claim 5, Miller discloses the system of claim 1, wherein the ECU (32) is configured to cause the tissue characterization to be presented to the clinician by adding the tissue characterization to a map or model of the tissue and causing the map or model to be displayed through display (34), ([0065], [0155], [0224]).
Regarding claim 6, Miller discloses the system of claim 1, wherein the metric is indicative of a surface size and depth of a lesion in the tissue in response to an ablation energy delivered to the tissue during an ablation therapy ([0048], [0108], [0160], [0203]).
Regarding claim 7, Miller discloses the system of claim 6, wherein the ECU (32) is further configured to: measure energy applied between the electrode (12) and the tissue (16) during the ablation therapy; and the step of calculating the metric further includes the measure of energy applied as an input ([0010], [0159]-[0164], [0208]).
Regarding claim 8, Miller discloses the system of claim 7, wherein the calculated ratio (index) utilizes the measure of impedance as the denominator, and the measure of contact force as the numerator ([0010], [0159]-[0164], [0208]: since an index may be formed only using the measure of impedance and the measure of contact force, as taught in [0208], the index may utilize the measure of impedance as the denominator, and the measure of contact force as the numerator).
Regarding claim 17, Miller discloses a system, comprising: an electronic control unit (ECU 32) configured to: receive or determine a measure of energy applied from an electrode (12) to tissue (16) of a patient; receive or determine a measure of an impedance between the electrode (12) and the tissue (16), ([0052]-[0053]); receive or determine a measure of contact force between the electrode (12) and the tissue ([0148]-[0149]); calculate a ratio (index) of the measure of impedance to the measure of contact force, where the measure of impedance is the denominator and the measure of contact force is the numerator ([0010], [0159]-[0164], [0208]: since an index may be formed only using the measure of impedance and the measure of contact force, as taught in [0208], the index may utilize the measure of impedance as the denominator and the measure of contact force as the numerator); calculate a size of a lesion in the tissue according to the measure of energy applied and the ratio of the measure of impedance to the measure of contact force; and display lesion size to a clinician ([0048], [0064]-[0065], [0108], [0159]-[0160], [0203]). 
Regarding claim 18, Miller discloses the system of claim 17, wherein the impedance is a complex impedance and the ECU (32) is further configured to calculate the denominator of the ratio based on at least a reactance and a resistance of the complex impedance, or a magnitude and a phase angle of the complex impedance ([0010], [0159]-[0164], [0208]: since an index may be formed only using the measure of complex impedance and the measure of contact force, as taught in [0208], the index may utilize at least a resistance and a reactance of the complex impedance or a magnitude and a phase angle of the complex impedance as the denominator).
Regarding claim 19, Miller discloses the system of claim 17, wherein receiving or determining the measure of energy applied includes measuring instantaneous power and a duration of energy application, wherein the ECU is further configured to calculate the size of the lesion according to the measure of instantaneous power, the duration of energy application, and the ratio of impedance and force ([0007], [0048], [0064]-[0065], [0108], [0159]-[0164], [0203], [0208]).
Regarding claim 20, Miller discloses the system of claim 17, wherein the ECU (32) is further configured to cause the lesion size to be presented to a user by adding the lesion depth to a map or model of the tissue and causing the model to be displayed ([0048], [0064]-[0065], [0108], [0159]-[0160], [0203]).
Regarding claim 21, Miller discloses the system of claim 20, wherein the lesion size is indicative of one or more of a depth, a width, and a volume of the lesion ([0048], [0064]-[0065], [0108], [0159]-[0160], [0203]).
Regarding claim 22, Miller (Figures 1-3) discloses a system comprising: a medical catheter (14) including a force sensor and an electrode (12), ([0051]-[0053], [0061], [0160]); and an electronic control unit (ECU 32) electrically and/or communicatively coupled to the force sensor and the electrode (12), the ECU (32) configured and arranged to measure electrical parameters at an interface between the electrode (12) and target tissue (16) of a patient ([0051]-[0053]), measure contact force between the electrode (12) and the target tissue via the force sensor, measure energy applied from the electrode to the target tissue during an ablation therapy ([0010], [0051]-[0053], [0148]-[0149], [0159]-[0164], [0208]); determine lesion size index (ALI), determine electrical coupling index (ECI), based upon at least one of the determined lesion size index, electrical coupling index and measured energy, characterize the tissue, based upon at least one of the determined lesion size index, electrical coupling index and measured energy, predict lesion size and depth of the ablation therapy, and output the tissue characterization and lesion size and depth to a clinician ([0048], [0064]-[0065], [0108], [0159]-[0160], [0203]).
Regarding claim 23, Miller discloses the system of claim 22, wherein the electrical parameters are a complex impedance ([0051]-[0053]). 
Regarding claim 25, Miller discloses the system of claim 23, wherein the electrical coupling index (ECI) is calculated in accordance with the following specific equation:  

    PNG
    media_image1.png
    44
    442
    media_image1.png
    Greyscale

where R and X are the mean values of a resistance and reactance of the complex impedance, respectively, and a, b, and c are experimentally-determined coefficients associated with the specific equipment used for measurement ([0056]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, and further in view of Heimbecher et al., (US 2014/0364848; hereinafter Heimbecher).
Regarding claim 9, Miller discloses the system of claim 1, and a signal generator (61) configured to be electrically coupled with the electrode (12) and to output a signal to the electrode (12) for assessing the impedance between the electrode (12) and the tissue (16), wherein the impedance is a complex impedance ([0042]-[0044]). Miller fails to disclose an optical signal source configured to be operatively coupled with a force sensor for providing the measure of contact force between the electrode and the tissue. However, Heimbecher teaches a system for optimized coupling of ablation catheters to body tissues and evaluation of lesions formed by the catheters, wherein the system includes an optical signal source configured to be operatively coupled with a force sensor for providing the measure of contact force between the electrode and the tissue ([0012], [0090]: the optical-based force sensing system would require an optical signal source as required above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the contact force measurement means of Miller with an optical signal contact force measurement means as taught by Heimbecher because Heimbecher teaches that any force sensors, including optical-based forces sensor, may be used for contact force sensing (Heimbecher; [0012]). 
Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 22 above. 
Regarding claim 24, Miller discloses determining a lesion size index (ALI), as taught above, but fails to disclose that the lesion size index is calculated in accordance with the following specific equation: Page 5 of 11Application No. 15/583,519 Response to final Office action  

    PNG
    media_image2.png
    89
    1101
    media_image2.png
    Greyscale
wherein F is force in grams, I is current in milliamps, t is a time in seconds, fo, fi, and f2 are force parameter coefficients, i1 and i2 are electrical current coefficients, ko is a diffusive heating coefficient, ki is a rescaling coefficient, T is a characteristic time value, and the output LSI is in millimeters. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lesion size index calculation disclosed by Miller with the lesion size index calculation taught above since both calculations perform the same function of providing a lesion size index for lesion characterization, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Response to Arguments
Applicant’s arguments filed 11/22/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Miller, which teaches an electrosurgical system using a ratio (index) of impedance measurement and contact force measurement for tissue/lesion characterization. Therefore, Miller discloses the invention as claimed at least in amended/new independent claims 1, 17, and 22. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794